Citation Nr: 1631986	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from July 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and March 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As a matter of background, in a May 2012 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In September 2012, the Veteran requested to reopen his claim for entitlement to service connection for bilateral hearing loss.  The Veteran also submitted additional argument and medical evidence in support of his claims for bilateral hearing loss and tinnitus.  See September 2012 statement and August 2012 VA audiological evaluation.  The Board finds that because new and material evidence was received within one year of the May 2012 rating decision, the May 2012 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  He contends that he was exposed to jet engine and aircraft noise daily in service.  The Veteran's military occupational specialty in service was aviation structural mechanic, which has a high probability of acoustic trauma.

The Veteran's service treatment records do not show hearing loss for VA purposes.  The Veteran's hearing was evaluated as normal on his May 1976 enlistment examination and in a November 1977 periodic examination; however, the audiograms revealed an in-service shift in hearing.  There is no audiogram of record at separation.  

In a VA audiological examination dated in October 2011, the examiner diagnosed left ear hearing loss and tinnitus.  Testing did not reveal right ear hearing loss for VA disability purposes.  The examiner indicated that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  The examiner found that the Veteran's left ear hearing loss and tinnitus were less likely as not due to noise exposure in service as a system organizational maintenance technician.  The examiner explained that there was asymmetric hearing at the time of enlistment in May 1976, which was indicative of the result of hunting/shooting without hearing protection prior to enlistment, as the Veteran reported.  The examiner indicated that the Veteran had a longer history of noise exposure outside of service (fabricating and welding job of 29 years, with hearing protection) compared to his job in service (one year and two months, with hearing protection).

The Board finds the October 2011 VA opinion inadequate because the examiner failed to consider and adequately address whether the in-service shift in the Veteran's hearing loss between his induction in May 1976 and his periodic evaluation in November 1977 could have occurred as a result of noise exposure in service.  The Board also finds that the opinion was based on an inaccurate factual premise.  Specifically, in finding that the evidence showed a longer period of noise exposure outside of service, the examiner noted an incorrect length of active duty service.  The examiner noted that the Veteran had one year and two months of noise exposure in service; however, the Veteran had four years of active duty service and he has described daily noise exposure during this entire timeframe.  The examiner also considered the Veteran's pre-service noise exposure from hunting/shooting, despite the fact that hearing loss for VA purposes was not noted on the Veteran's May 1976 entrance examination.

Additionally, in a submission dated in September 2012, the Veteran reported that his VA audiologist informed him that his hearing loss could be the result of noise exposure from jet engines in service.  The Veteran also submitted an audiogram dated in August 2012.  This audiogram contains puretone findings indicating worsening hearing in the right ear; however, the examiner did not comment on the likelihood that the claimed disability was related to service.  In view of the foregoing, the Veteran should be afforded another VA audiological examination to determine if the claimed disabilities are related to his noise exposure in service.

The Board notes that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the development for the bilateral hearing loss claim.  Thus, it is appropriate to defer final appellate review of the tinnitus issue until the inextricably intertwined claim of entitlement to service connection for bilateral hearing loss has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records dated from October 2011 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, schedule 
	the Veteran for a VA audiological examination to 
	assess the current nature and etiology of his claimed 
	bilateral hearing loss and tinnitus disabilities.  The 
	claims folder, including a copy of this remand, must 
	be made available to the examiner, and the examiner 
	must review the entire claims file in conjunction with 
	the examination.  
Upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss and tinnitus disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.  

The examiner should then provide an opinion, with supporting clinical rationale, as to whether the Veteran's current hearing loss and tinnitus disabilities are at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure.  

The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should consider and adequately address any in-service shifts in the Veteran's hearing loss between his induction into active duty service in 1976 and his separation in 1980.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   After the above development has been completed, 
	adjudicate the claims.  If any benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

